JOHNSON, Judge.
The Corridor Commission presents several related assignments of errors which embrace one central issue; whether the Utilities Commission erred in dismissing the Corridor Commission’s complaint and in not ordering the relief sought by it. For the following reasons, we believe the Utilities Commission was correct in dismissing the complaint.
The Utilities Commission is a creature of the Legislature. It may exercise only such authority as is vested in it by statute. And such authority must be exercised by it in accord with the standards prescribed by law. Utilities Comm. v. Edmisten, Attorney General, 294 N.C. 598, 242 S.E. 2d 862 (1978). “The clear purpose of chapter 62 of the General Statutes is to confer upon the Utilities Commission the power and the duty to compel a public utility company to render adequate service and to fix therefor reasonable rates pursuant to the procedure prescribed in G.S. 62-133.” Utilities Comm. v. Morgan, Attorney General, 277 N.C. 255, 177 S.E. 2d 405 (1970), reaffirmed, 278 N.C. 235, 179 S.E. 2d 419 (1971).
*327The Corridor Commission does not argue or allege inadequate service or unreasonable rates. Rather, in this complaint proceeding filed pursuant to G.S. 62-73, its purpose in proceeding before the Utilities Commission was to obtain an order which would have required VEPCO to comply with the Corridor Commission’s regulations requiring underground utility facilities and to absorb the costs of placing the facilities underground. Since the complaint did not seek enforcement of the Utility Commission’s rules or regulations, but sought enforcement of the Corridor Commission’s regulations, we hold that the Utilities Commission was without jurisdiction to grant the relief sought. Therefore, the complaint was properly dismissed. The Order of the Utilities Commission dismissing the complaint is
Affirmed.
Judges Wells and Cozort concur.